Dissenting Opinion by
McDONALD, J.,
which BARBERA, C.J., and ADKINS, J., join.
The Respondent in this case has practiced law as a litigator for the federal government and in private practice for almost 30 years. She apparently has not been the subject of any other complaints of misconduct or sanctions except for the incident that resulted in this case. That incident occurred during a discovery dispute in a hotly contested commercial case in the United States District Court for the Southern District of New York nearly a decade ago. According to the Respondent, that complaint was made by the judge assigned to that case after she complained, to the chief judge of the court, about derogatory remarks made to her by the assigned judge.
Of course, this is a reciprocal disciplinary action and it is not our role to retry the case. And we would not want to. The evidentiary hearing in this case in the Southern District of New York took 11 days and resulted in a detailed 118-page report by the Magistrate Judge who presided at that hearing. Ultimately, the United States District Court for the Southern District of New York imposed a suspension, which triggered reciprocal disciplinary proceedings in numerous other jurisdictions. Not only does our Court reach a different result, but it is a result out of step with every other jurisdiction, including the jurisdiction in which the complaint was made and those in which hearings were conducted:
• In January 2013, the Magistrate Judge who heard all of the evidence and issued the lengthy report recommended *554a nunc pro tunc suspension of five years that would have concluded less than three months after she issued her report.
• In April 2013, the United States District Court for the Southern District of New York, where the conduct occurred, imposed a nunc pro tunc suspension of seven years, which has since expired. The United States District Court for the Eastern District of New York later imposed a concurrent suspension which has also expired. In April 2015, the United States District Court for the District of Connecticut imposed what was essentially a concurrent nunc pro tunc suspension that effectively suspended Respondent for a week.
• The United States Court of Appeals for the District of Columbia imposed a nunc pro tunc suspension that expired before it was imposed and conditioned reinstatement on a showing that Respondent had been reinstated in the Southern District of New York.
• The United States Court of Appeals for the Second Circuit, although it declined to reverse the Southern District’s disciplinary action when Respondent appealed, took no disciplinary action of its own.
• The State Bar of New York imposed reciprocal discipline in the form of a five-year nunc pro tunc suspension, which expired the month after it was imposed.
• In Connecticut, where Respondent has her practice, the court declined to impose any discipline. After conducting its own three-day hearing, the Connecticut court concluded that “even a retroactive suspension would serve no useful purpose.” The court did require Respondent to report any future allegations of misconduct.
The Majority opinion is well written, but it necessarily only skims the surface of the detailed facts that make up this case. In my view, disbarment is not appropriate. I would impose discipline more in line with that recommended or imposed by the courts that received the complaint and that conducted hearings concerning the circumstances of the violations.
*555The discipline need not be the same, however. There is a rationale for imposing some additional discipline unique to Maryland. Although Respondent has not been practicing in Maryland, she was delinquent in reporting to Maryland authorities the suspension imposed by the Southern District of New York. But that additional discipline should not be disbarment.
Chief Judge BARBERA and Judge ADKINS have advised that they join this opinion.